Case 0:21-cv-60010-XXXX Document 1 Entered on FLSD Docket 01/04/2021 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

  CHASTIDI CORREA,                    )
  an individual,                      )
                                      )
          Plaintiff,                  )
                                      )
  vs.                                 )                 CASE NO.:
                                      )
  101 LIQUOR AND WINE                 )
  CENTER CORP.,                       )
  a Florida Corporation,              )
                                      )
          Defendant.                  )
  ____________________________________/

                                       COMPLAINT
                              (INJUNCTIVE RELIEF DEMANDED)

         Plaintiff, CHASTIDI CORREA, by and through her undersigned counsel, hereby files

  this Complaint and sues 101 LIQUOR AND WINE CENTER CORP., a Florida Corporation, for

  injunctive relief, attorneys’ fees, and costs pursuant to the Americans with Disabilities Act, 42

  U.S.C. § 12181 et seq., and alleges:

                                 JURISDICTION AND PARTIES

         1.      This is an action for declaratory and injunctive relief pursuant to Title III of the

  Americans with Disabilities Act, 42 U.S.C. § 12181, et seq. (hereinafter referred to as the

  “ADA”). This Court is vested with original jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343.

         2.      Venue is proper in this Court pursuant to 28 U.S.C. §1391(b) and Rule 3.1, Local

  Rules of the United States District Court for the Southern District of Florida.

         3.      Plaintiff, CHASTIDI CORREA, (hereinafter referred to as “Ms. Correa”) is a

  resident of the state of Florida in Broward County.

                                                   1
Case 0:21-cv-60010-XXXX Document 1 Entered on FLSD Docket 01/04/2021 Page 2 of 6




         4.      Plaintiff is a qualified individual with a disability under the ADA. Plaintiff was

  severely injured in a workplace accident in 2012 affecting her lower back and elbow. As a

  result, she is permanently disabled.

         5.      Due to her disability, Plaintiff is substantially impaired in several major life

  activities including walking and standing and utilizes a walker for mobility. 1

         6.      Defendant, 101 LIQUOR AND WINE CENTER CORP., (hereinafter referred to

  as “Defendant”) is a Florida Corporation registered to do business in the State of Florida. Upon

  information and belief, Defendant is the owner of the real property and improvements, a liquor

  store, which is the subject of this action, to wit: generally located at 617 E. Oakland Park Blvd.,

  Oakland Park, FL 33334 (the “Property”).2 Defendant is responsible for complying with the

  obligations of the ADA.

         7.      All events giving rise to this lawsuit occurred in the Southern District of Florida,

  Broward County, Florida.

                        COUNT I - VIOLATION OF TITLE III OF THE
                            AMERICANS WITH DISABILITIES ACT



  1
    Plaintiff is capable of walking short distances without assistance on good days.
  2
    This Property was previously sued in 2005 and 2015 for ADA barriers to access. See Access for
  Disabled, et al v. McDonald, et al, Case No. 05-60724-CIV-HURLEY and Spence v. 101 Liquor
  and Wine Center Corp. et al. Case No. 15-61480-CIV-ZLOCH. However, in 2005, the Property
  was under different ownership and the tenant was a mattress store. In the 2015 litigation,
  although the Property was operated by the same entity as in the instant case, the plaintiff was
  different. Furthermore, despite these previous lawsuits, the Property remains inaccessible to the
  disabled including the Plaintiff in this action. Prior to filing this action, the undersigned made
  diligent efforts to obtain a copy of both prior settlement agreements by contacting counsel for the
  previous plaintiffs. However, previous counsel from the 2015 matter stated that said agreement is
  confidential and cannot be disclosed. Previous counsel from the 2005 matter stated that the
  agreement could not be located and that one of the plaintiff’s involved in that case had passed
  away several years ago.
                                                     2
Case 0:21-cv-60010-XXXX Document 1 Entered on FLSD Docket 01/04/2021 Page 3 of 6




         8.      Plaintiff realleges and reavers the preceding paragraphs as if they were expressly

  restated herein.

         9.      The Property, a retail liquor and wine store, is a place of public accommodation

  subject to the ADA.

         10.     Plaintiff has visited the Property discussed herein several times over the last year,

  and plans to visit again in the near future.

         11.     During her most recent visit in mid-December 2020, Plaintiff encountered serious

  difficulty accessing the goods and utilizing the services therein due to the architectural barriers

  discussed in this Complaint. Moreover, but for the inaccessible condition of the Property,

  Plaintiff would visit the Property more often.

         12.     Due to the barriers, Plaintiff has been unable to, and continues to be unable to,

  enjoy full and equal access to goods and services offered at the Property, owned, leased, and/or

  operated by Defendant.

         13.     Plaintiff desires to visit the Property but fears that she will be subjected to the

  same architectural barriers which remain at the Property in violation of the ADA.

         14.     Defendant is in violation of 42 U.S.C. § 12181 et seq. and 28 C.F.R. § 36.304 et

  seq. and is discriminating against Plaintiff due to, but not limited to, the following barriers to

  access which Plaintiff personally encountered and which hindered her access:

                 A.      Plaintiff encountered a shortage of disable use parking spaces in the

         parking lot. More specifically, the lot includes more than 25 parking spaces and requires

         at least two (2) disabled use parking spaces. However, the parking lot does not include

         any fully accessible disabled use parking spaces.


                                                   3
Case 0:21-cv-60010-XXXX Document 1 Entered on FLSD Docket 01/04/2021 Page 4 of 6




                  B.     Specifically, Plaintiff encountered that the parking spaces designated for

         disabled use are obstructed by a built-up curb ramp which improperly protrudes into their

         access aisle, causing slopes well in excess of 1:48 and is a dangerous tripping hazard.

                  C.     Plaintiff encountered inaccessible ramps at the front and rear of the

         Property due to pavement in disrepair and excessive slopes. Additionally, as noted

         above, one of the ramps improperly protrudes into the disabled use parking spaces/access

         aisle.

                  D.     Plaintiff encountered that the payment counter located inside the premises

         is too high (above 36 inches) to conduct transactions comfortably and aisles are typically

         cluttered with merchandise causing Plaintiff difficulty maneuvering throughout the store

         and paying for goods.

         15.      To date, the readily achievable barriers and other violations of the ADA still exist

  and have not been remedied or altered in such a way as to effectuate compliance with the

  provisions of the ADA.

         16.      Independent of her intent to return as a patron, Plaintiff additionally intends to

  return to the Property as an ADA tester to determine whether the barriers to access stated herein

  have been remedied.

         17.      Removal of the barriers to access located on the Property is readily achievable,

  reasonably feasible, and easily accomplishable without placing an undue burden on Defendant.

         18.      Removal of the barriers to access located on the Property would allow Plaintiff to

  fully utilize the goods and services located therein.




                                                    4
Case 0:21-cv-60010-XXXX Document 1 Entered on FLSD Docket 01/04/2021 Page 5 of 6




         19.     Plaintiff has been obligated to retain the undersigned counsel for the filing and

  prosecution of this action. Plaintiff is entitled to have his reasonable attorneys’ fees, costs, and

  expenses paid by Defendant pursuant to 42 U.S.C. § 12205.

         WHEREFORE, Plaintiff demands judgment against Defendant and requests the

  following injunctive and declaratory relief:

                 A.       That this Court declares that the Property owned, leased, and/or

                          operated by Defendant is in violation of the ADA;

                 B.       That this Court enter an Order directing Defendant to alter its

                          Property to make it accessible to, and useable by, individuals with

                          disabilities to the full extent required by Title III of the ADA;

                 C.       That this Court enter an Order directing Defendant to evaluate and

                          neutralize its policies and procedures towards persons with

                          disabilities for such reasonable time so as to allow Defendant to

                          undertake and complete corrective procedures;

                 D.       That this Court award reasonable attorneys’ fees, costs (including

                          expert fees), and other expenses of suit, to Plaintiff; and

                 E.       That this Court awards such other and further relief as it deems

                          necessary, just and proper.

  Date: January 4, 2021

                                                 Respectfully Submitted,


                                                 KU & MUSSMAN, P.A.
                                                 18501 Pines Blvd, Suite 209-A
                                                 Pembroke Pines, Florida 33029
                                                 Tel: (305) 891-1322
                                                    5
Case 0:21-cv-60010-XXXX Document 1 Entered on FLSD Docket 01/04/2021 Page 6 of 6




                                     Fax: (954) 686-3976
                                     louis@kumussman.com


                                     By: /s/ Louis I. Mussman
                                     Louis I. Mussman, Esq.
                                     (FL Bar #: 597155)
                                     Brian T. Ku, Esq.
                                     (FL Bar # 610461)




                                       6
